Citation Nr: 1009694	
Decision Date: 03/15/10    Archive Date: 03/24/10

DOCKET NO.  08-36 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased initial evaluation for service-
connected post traumatic stress disorder (PTSD), evaluated as 
30 percent disabling from June 21, 2007, and as 50 percent 
disabling from July 1, 2008.  


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1964 to 
September 1967.

This matter came before the Board of Veterans' Appeals 
(Board) from a March 2008 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee that established service connection for PTSD, 
effective June 21, 2007.  The Veteran appealed the initial 10 
percent evaluation assigned for the disorder, and during the 
course of the appeal, the RO, in an October 2009 decision, 
increased this evaluation to 50 percent, effective in July 
2008.  As such, the issue is as characterized above.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran and his representative contend, in substance, 
that the Veteran is entitled to an increased initial 
evaluation for his service-connected PTSD.  As noted above, a 
10 percent evaluation was assigned for the disorder effective 
in June 2007, and a 50 percent evaluation was assigned 
effective in July 2008.  

The relevant evidence suggests somewhat conflicting findings 
with respect to the effect the Veteran's psychiatric symptoms 
have on his ability to work.  The report of a February 2008 
examination indicates that the Veteran was most likely unable 
to retain gainful employment due to his current symptoms, 
while the report of an August 2009 examination indicates that 
because the Veteran retired several years ago due to a 
declining physical condition, it was difficult to estimate 
how his PTSD symptoms might adversely impact his occupational 
functioning.  Interestingly, a Global Assessment of 
Functioning Scale (GAF Scale) score of 60 was assigned in 
February 2008, and a score of 47 was assigned in August 2009.  

The Board is of the opinion that this evidence at least 
raises the issue of entitlement to a total rating based on 
individual unemployability (TDIU).  In this regard, the Board 
observes that the RO has not developed or adjudicated this 
issue.  However, the United States Court of Appeals for 
Veterans Claims (relatively) recently held that a request for 
a TDIU, whether expressly raised by the Veteran or reasonably 
raised by the record, is not a separate 'claim' for benefits, 
but rather, can be part of a claim for increased 
compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 
(2009).  In other words, if the claimant or the evidence of 
record reasonably raises the question of whether the Veteran 
is unemployable due to a disability for which an increased 
rating is sought, then part and parcel with the increased 
rating claim is the issue whether a TDIU is warranted as a 
result of that disability.  Id.

Accordingly, the case is REMANDED to the AMC for the 
following actions:

After completion of any development 
deemed necessary, the AMC/RO should 
review the record and determine if a 
higher rating is warranted for the 
Veteran's PTSD to include whether 
entitlement to TDIU is warranted (or 
whether this matter should be referred to 
the Director of Compensation and Pension 
Service for extraschedular consideration, 
see 38 C.F.R. §§ 4.16(b), 3.321(b)).  The 
RO should furnish the Veteran and his 
representative with a supplemental 
statement of the case addressing this 
issue(s) (and to include laws and 
regulations pertinent to the TDIU part of 
the issue), and afford a reasonable 
opportunity for response before returning 
the record to the Board for further 
review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


